Citation Nr: 0515664	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  01-02 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable disability rating for chronic 
cystitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1943 to August 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the September 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the veteran's claim for a 
compensable rating for his service-connected cystitis.  

In November 2002, the Board determined that the veteran 
should be afforded a genitourinary examination, to determine 
the status of the service-connected cystitis.  An examination 
was scheduled for February 2003 but he failed to report for 
that evaluation.  Pursuant to a May 2003 remand, the veteran 
was scheduled for examination by a private physician for VA 
fee basis purposes, but he again failed to report for that 
evaluation.  

In April 2004, the Board remanded the case to afford the 
veteran an opportunity to submit additional evidence or to 
identify relevant care providers so VA could obtain any 
pertinent records.  In May 2004 and July 2004, the agency of 
original jurisdiction asked the veteran for records or to 
identify health care providers.  He did not respond to either 
request.  The Board's April 2004 remand also requested a 
medical opinion and an examination if the doctor determined 
that it was necessary.  In October 2004, the veteran canceled 
a scheduled examination appointment but the medical opinion 
has been obtained and the Board now proceeds with its review 
of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran's service-connected chronic cystitis is rated 
as voiding dysfunction, and the overwhelming preponderance of 
the evidence is against a finding that it results in urine 
leakage, frequency, or obstructed voiding.  

3.  The overwhelming preponderance of the medical evidence 
relates the veteran's urinary frequency to nonservice-
connected disability, to include a prostate disorder; it 
fails to show that the veteran has had cystitis in recent 
years that has been symptomatic or productive of any 
functional impairment. 


CONCLUSION OF LAW

The criteria for a compensable rating for chronic cystitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.115a and Diagnostic Code 
7512 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters of January 2002 and May 
2004 discloses that they complied with all the requirements 
as described by the Court.  Particularly, the wording of the 
May 2004 VCAA notice adequately informed the claimant that he 
should provide "any" evidence in his possession pertaining 
to the claim; that he should give VA everything he had 
pertaining to the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was not done in this case, as the initial unfavorable 
decision was rendered before VCAA became law.  A similar 
situation arose in Pelegrini and the Court vacated and 
remanded the Board decision, so that the RO could notify the 
veteran in accordance with VCAA and adjudicate the case 
considering any response the veteran wished to make.  That 
has essentially been done here, particularly following the 
last remand, the veteran was notified of the status of the 
evidence and what he needed to submit to substantiate his 
claim.  A third remand is not needed for VCAA compliance.  
Moreover, the file reflects a continuous flow of information 
to the veteran.  The rating decisions, statement of the case, 
supplemental statements of the case, and Board remands, as 
well as the VCAA letters, information requests, and other 
correspondence, notified the veteran and his representative 
of the status of the evidence as it was developed and of the 
need for substantiating evidence from him.  Further, the 
veteran had an opportunity to respond before the RO re-
adjudicated his claim.  Any deficits in the original notice 
were cured long before the case came to the Board and are no 
more than non-prejudicial error.  The veteran was afforded 
"a meaningful opportunity to participate effectively in the 
processing of his claim by VA" and thus VA "essentially 
cured the error in the timing of notice."  See Mayfield v. 
Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records which 
the veteran adequately identified and authorized VA to 
obtain.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  VA 
records have been obtained.  There is no evidence of relevant 
Social Security Administration records.  

The veteran has been examined by VA, although he has refused 
more recent examinations.  The Court has held that the duty 
to assist "is not always a one-way street" and that, "[i]f a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  A medical opinion has 
been recently obtained, however.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  Under such circumstances, there is 
no further duty to provide an examination or additional 
medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c )(4 (2004). 

There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) for the holding that VCAA 
does not apply where there is extensive factual development, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
further assistance would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations to the extent possible.  
Further, VA has completed the development of this case under 
all applicable law, regulations and VA procedural guidance.  
See also 38 C.F.R. § 3.103 (2004).  Therefore, it would not 
abridge the appellant's rights under VCAA and implementing 
regulations for the Board to proceed to review the appeal.  

Criteria  Service-connected disabilities are rated in 
accordance with a schedule of ratings, which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

Chronic cystitis will be rated as voiding dysfunction.  
38 C.F.R. Part 4, Code 7512 (2004).  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The following section 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.

Renal dysfunction:
  Requiring regular dialysis, or precluding more than 
sedentary              100 percent; 
   activity from one of the following: persistent edema and
   albuminuria; or, BUN more than 80mg%; or, creatinine more
   than 8mg%; or, markedly decreased function of kidney or 
other
   organ systems, especially 
cardiovascular....................
  Persistent edema and albuminuria with BUN 40 to 80mg%; or,              
80 percent; 
   creatinine 4 to 8mg%; or, generalized poor health
   characterized by lethargy, weakness, anorexia, weight 
loss,
   or limitation of 
exertion....................................
  Constant albuminuria with some edema; or, definite decrease 
in             60 percent; 
   kidney function; or, hypertension at least 40 percent
   disabling under diagnostic code 
7101.........................
  Albumin constant or recurring with hyaline and granular 
casts               30 percent; 
   or red blood cells; or, transient or slight edema or
   hypertension at least 10 percent disabling under 
diagnostic
   code 
7101....................................................
  Albumin and casts with history of acute nephritis; or,                                
0 percent.  
   hypertension non-compensable under diagnostic code 
7101......
Voiding dysfunction:
  Rate particular condition as urine leakage, frequency, or       
......
   obstructed voiding
  Continual Urine Leakage, Post Surgical Urinary Diversion,
   Urinary Incontinence, or Stress Incontinence:
  Requiring the use of an appliance or the wearing of 
absorbent                60 percent; 
   materials which must be changed more than 4 times per 
day....
  Requiring the wearing of absorbent materials which must be                  
40 percent; 
   changed 2 to 4 times per 
day.................................
  Requiring the wearing of absorbent materials which must be                  
20 percent.  
   changed less than 2 times per 
day............................
Urinary frequency:
  Daytime voiding interval less than one hour, or; awakening 
to                40 percent; 
   void five or more times per 
night............................
  Daytime voiding interval between one and two hours, or;                       
20 percent; 
   awakening to void three to four times per 
night..............
  Daytime voiding interval between two and three hours, or;                     
10 percent; 
   awakening to void two times per 
night........................
Obstructed voiding:
  Urinary retention requiring intermittent or continuous                             
30 percent; 
   
catheterization..............................................
  Marked obstructive symptomatology (hesitancy, slow or weak
   stream, decreased force of stream) with any one or
   combination of the following:
    1. Post void residuals greater than 150 cc.
    2. Uroflowmetry; markedly diminished peak flow rate (less
     than 10 cc/sec).
    3. Recurrent urinary tract infections secondary to
     obstruction.
    4. Stricture disease requiring periodic dilatation every 
2                        10 percent;  
     to 3 
months................................................
  Obstructive symptomatology with or without stricture 
disease                  0 percent.  
   requiring dilatation 1 to 2 times per 
year...................
Urninary tract infection:
  Poor renal function: Rate as renal dysfunction.
  Recurrent symptomatic infection requiring drainage/frequent                 
30 percent; 
   hospitalization (greater than two times/year), and/or
   requiring continuous intensive 
management....................
  Long-term drug therapy, 1-2 hospitalizations per year 
and/or                  10 percent; 
   requiring intermittent intensive 
management..................
38 C.F.R. § 4.115a (2004).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).  

Background  In considering the severity of a disability, the 
Board has reviewed the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2 (2004).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

When the veteran was examined and accepted for service, in 
February 1943, a right hydrocele cord was noted.  Otherwise, 
the examiner found the veteran's genitourinary system to be 
normal.  The service medical records show the veteran sought 
attention in May 1944 for repeated attacks of flank and 
epigastric pain, more marked on exercise.  In May 1944, a 
pyelogram disclosed horseshoe deformity of the kidneys, with 
the ureters passing in front of the connecting portion, 
calyces of the left kidney facing inward and in the right 
kidney, facing downward posteriorly.  The condition was 
considered moderately severe, although asymptomatic.  There 
was also a diagnosis of chronic suppurative cystitis.  

A June 1944 medical history shows that the veteran reported 
that his complaints began about 6 years earlier with 
frequency 15 to 20 times a day and once or twice at night.  
He reportedly had marked urgency at times with some 
difficulty in starting the stream.  Examination did not 
disclose any external pathology.  Cystoscopic examination of 
the bladder revealed inflammation of the bladder mucosa with 
moderate trabeculation and cellular formation.  His urine had 
occasional white blood cells.  Complaints of frequency 
continued.  Medical officers determined that the attacks of 
flank and epigastric pain incapacitated the veteran and he 
was released from service in August 1944.  

The file shows that service connection was denied for the 
congenital horseshoe kidney deformity.  Service connection 
was granted for chronic cystitis, rated as 10 percent 
disabling following the veteran's release from service in 
1944.  

A VA examination report, dated in April 1946, states that 
cystitis, chronic, suppurative was not found on the 
examination.  Cystoscopic examination was recommended but the 
veteran did not report for the examination.  

The veteran had a VA examination in November 1948.  He gave a 
history of urinary frequency with a normal fluid intake.  The 
examiner noted that the veteran had cut down his fluids to 
about a quart of milk a day.  That cut down his frequency to 
about 10 times a day.  He had no dysuria, nocturia, urgency 
or incontinence.  Examination findings were normal.  The 
diagnosis was cystitis, history of, not found now.  

The veteran was referred for examination by a private 
urologist, A. A. R., M.D., in November 1948.  He gave a 
history of marked frequency, day and night.  X-rays showed 
the kidney abnormalities.  The bladder shadow was normal.  
The urine report was normal.  Physical examination findings 
were normal.  Cystoscopy revealed mild intra-urethral 
enlargement of all lobes of the prostate, in minimum degree.  
There was no residual urine.  The bladder mucosa had no 
inflammatory changes, tumors, or diverticuli.  Ureteral 
orifices were normal.  Bladder capacity was normal.  There 
was a slight degree of hypertrophy of the verumontanum, but 
that was not obstructing in itself.  The balance of the 
urethra was normal.  Rectal examination disclosed slight 
enlargement of the prostate.  The diagnosis was congenital 
horseshoe kidneys, and no evidence of cystitis.  The 
urologist expressed the opinion that normal bladder capacity 
suggested that the veteran should make additional efforts to 
decrease his urinary frequency since no inflammatory process 
existed.   

A December 1948 rating decision reduced the evaluation to 
noncompensable.  The noncompensable rating was affirmed by 
the Board in April 1950.  

Records submitted by the veteran show that a urinalysis was 
positive for pyuria in July 1999.  The chemistry panel and 
complete blood count were normal.  Prostate screening antigen 
(PSA) was 3.9.  Notes from another physician, dated in March 
1999, reflect a history of recurrent urinary infections and 
an empiric diagnosis of interstitial cystitis.  

The private medical records provided by the veteran shows 
that he was last seen in October 1999 for follow-up for his 
interstitial cystitis.  The impression was that urinary 
frequency and recurrent urinary infections appeared to be 
secondary to chronic bacterial prostatitis.  It was noted 
that the evidence for that impression was in his prostate 
gland and purulent prostatic fluid and that the veteran 
emptied his bladder well.  

In April 2000, the veteran asserted that he had symptoms of 
cystitis which warranted compensation.  

A letter from a private urologic medical group, dated in May 
2000, reported a diagnosis of interstitial cystitis.  
Clinical notes from March 1999 were enclosed and contained an 
impression of persistent urinary tract infection.  Later that 
month, a urine culture was negative.  It was noted that the 
veteran still had frequency with voiding little; there was no 
pain.  The impression was interstitial cystitis.  

In June 2000, the veteran was examined for VA, by a private 
physician.  The veteran's medical history was reviewed .  The 
veteran reported a diagnosis of chronic cystitis following 
cystoscopy in service.  Subsequent symptoms, in the years 
following service, were reported to be day and nighttime 
frequency.  His urine stream was variable with occasional 
hesitancy.  He denied dysuria, urgency, and incontinence.  He 
reported nocturia times five.  Physical examination showed 
the abdomen to be soft and nontender.  There was no 
costovertebral angle tenderness.  There were no palpable 
masses, rebound, hernias, or hepatosplenomegaly.  There were 
no genital abnormalities.  The prostate was 15 grams and 
smooth with a soft left lobe and no nodules.  Prostatic fluid 
had many white cells.  An ultra sound study of the bladder 
showed a smooth contour.  There was a small prostatic 
impression.  No intravesical or paravesicular masses were 
seen.  Post void residuals were measured at 43 milliliters.  

A July 2000 addendum to the June 2000 examination noted that 
the veteran urinated 17 times, at 30 to 60 minute intervals 
during the daytime and every 1 to 2 hours at night, waking up 
5 times.  The final diagnosis was chronic prostatitis with 
secondary chronic cystitis, causing urinary frequency.  The 
physician noted that there was an established diagnosis of 
chronic cystitis but based on the current findings, a 
modified diagnosis was more appropriate.  It was also noted 
that the veteran was affected by the frequency of urination, 
especially the nocturia.  

In April 2003, the veteran presented himself to a VA clinic 
and complained of urinary frequency and nocturia 
approximately four to five times a night, for many years, 
which he dated back to 1944.  He called his condition 
cystitis and claimed it was diagnosed in 1944.  On 
examination, there were no genitourinary abnormalities.  On 
rectal examination, the prostate felt enlarged, nontender and 
smooth.  The assessment was that his urinary frequency and 
nocturia were probably secondary to prostate hypertrophy.  A 
urine culture showed no growth, indicating that there was no 
chronic inflammation.  

When the veteran returned to the VA clinic, in June 2003, it 
was noted that his PSA was normal.  He was informed that his 
urinary frequency and nocturia might be due to his diabetes.  
Urinalysis and urine culture came back negative.  

In October 2004, the veteran canceled a scheduled examination 
appointment.  The VA Medical Center chief of urology provided 
an opinion.  The doctor reviewed the veteran's medical 
history.  He concluded that based on the history, a diagnosis 
of chronic cystitis could not definitely be made.  The 
veteran might have a chronic prostatitis, especially given 
the fact that expression of prostatic fluid disclosed 
numerous white cells, on the June 2000 examination.  The 
doctor explained that severe prostatitis can cause the 
veteran's symptom complex and history.  To make a diagnosis 
of interstitial cystitis, the veteran would require positive 
findings on cystoscopic examination.  While he had frequency, 
there was no indication that he had urgency.  There were also 
no urodynamic studies to support the claim.  

In April 2005, a letter was received from the veteran.  He 
discussed the history of his case and current symptoms.  He 
asserted that he had urinary frequency since service.  He 
submitted a list showing that from August 1 to August 9, he 
urinated 8 to 12 times per night.  

Analysis:  Cystitis is an inflammation of the urinary 
bladder.  Dorland's Medical Dictionary 401 (25th Ed., 1974).  
The preponderance of evidence does not support the presence 
of cystitis that is symptomatic or productive of any 
functional impairment, to include voiding dysfunction.  

The veteran may feel that his genitourinary symptoms are due 
to his service-connected disability, but he does not have the 
medical training and experience to make that connection.  As 
a lay witness, he can testify as to what he actually 
experiences, such as the frequency of urination.  However, he 
does not have the medical expertise to diagnose the symptoms 
or to link his urinary frequency to the service-connected 
disability.  38 C.F.R. § 3.159(a) (2004); see Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The claim is weakly supported by the private urology clinic 
notes from March 1999, which contain an impression of 
interstitial cystitis.  This was apparently based on the 
veteran's complaints, rather than objective findings.  This 
diagnosis was again reported in the summary letter of May 
2000.  However, there are no object findings to support the 
diagnosis, in 1999 or 2000, and the urine culture in March 
1999 had negative results, which is evidence against 
cystitis.  

The remainder of the evidence is against the claim.  When the 
veteran was examined for VA in June 2000, there was no 
evidence of chronic cystitis and the veteran's recurrent 
urinary infections appeared to be secondary to chronic 
bacterial prostatitis.  In April 2003, a urine culture showed 
no growth, militating against a urinary bladder infection, 
and VA clinical examination led to the assessment that 
urinary frequency and nocturia were probably secondary to 
prostatic hypertrophy.  The June 2003 negative results on 
urinalysis and urine culture continued to militate against a 
bladder inflammation.  It is pertinent to point out that the 
veteran failed to report for examinations scheduled during 
this appeal.  VA did obtain a medical opinion in November 
2004, which analysized the evidence and determined that the 
veteran's symptoms were more closely linked to his non-
service-connected prostate condition than to the service-
connected cystitis.  Consequently, the Board is unable to 
identify the veteran's urinary frequency as a manifestation 
of his service-connected cystitis.  In fact, the Board is 
unable to identify any manifestations of the service-
connected disability.  In sum, the overwhelming preponderance 
of the evidence is against a finding that the veteran has had 
cystitis in recent years that has been symptomatic or 
productive of any functional impairment, to include urine 
leakage, frequency, or obstructed voiding.  Therefore, there 
is no basis to assign a compensable rating.  38 C.F.R. 
§§ 4.31, 4.115a, Diagnostic Code 7512 (2004).  

The medical reports form a preponderance of evidence against 
the claim.  As the preponderance of the evidence is against 
the veteran's claim for a compensable rating for cystitis, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2004) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2004).  
The Board, as did the RO (see statement of the case dated in 
January 2001), finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2004).  
In this regard, the Board finds that there has been no 
showing by the veteran that this service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A compensable rating for chronic cystitis is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


